Citation Nr: 0729051	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
degenerative joint disease, left shoulder, currently rated as 
10 percent disabling.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1977 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified at a travel Board hearing at the RO in 
September 2005.  A transcript of that hearing is of record.

In May 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

During the pendency of the appeal, the RO issued a rating 
decision in March 2007 which increased the disability rating 
for the service-connected degenerative joint disease of the 
left shoulder to 10 percent, effective from August 1, 2003.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's service-connected degenerative joint 
disease of the left shoulder is productive of limitation of 
abduction to no less than 160 degrees and flexion to no less 
than 150 degrees.

3.  The veteran does not currently have a low back 
disability.

4.  The veteran has seasonal allergic rhinitis unrelated to 
his period of military  service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for degenerative joint disease 
of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5003, 5201 (2006).

2.  A low back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  Service connection for allergic rhinitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131,  5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.380 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication, content-complying VCAA 
notice by letters, dated in May 2004 and May 2006.  With 
respect to the claims for service connection for allergic 
rhinitis and a low back disability, the veteran was notified 
of the evidence needed to substantiate the claims, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  In the notice, the 
veteran was also informed of the type of evidence needed to 
substantiate the claim for an increased rating for 
degenerative joint disease of the left shoulder, namely, 
evidence that the disability had gotten worse.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims for 
entitlement to a higher initial disability rating for 
degenerative joint disease of the left shoulder, and 
entitlement to service connection for a low back disability 
are denied, no disability rating can be awarded as a matter 
of law and therefore there is no possibility of any prejudice 
to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As to 
the grant of service connection for allergic rhinitis, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudications.  

The timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence at the 
September 2005 personal hearing.  

And the claims were readjudicated after the content-complying 
VCAA notice as evidenced by the supplemental statement of the 
case, dated in March 2007.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination in March 2003, additionally, pursuant to the 
Board remand, he was examined in January 2007.  The RO also 
obtained a medical opinion report in February 2007.  As the 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Legal Criteria for Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the veteran's service connected left 
shoulder disability is rated under Diagnostic Code 5003, 
which that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. See 38 C.F.R. § 4,71a, Diagnostic 
Code 5003.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which has separate ratings for the 
major shoulder and the minor shoulder, depending on whether a 
person is right-hand or left-hand dominant.  The Board notes 
that the evidence of record, to include the veteran's 
September 2005 testimony, shows that he is right-hand 
dominant.  Therefore, the relevant rating criteria are those 
applicable to the minor shoulder.  This diagnostic code 
states that for the minor shoulder, limitation of motion of 
the arm at shoulder level merits a 20 percent rating, 
limitation of motion midway between the side and shoulder 
level merits a 20 percent disability rating, and limitation 
of motion of the arm to 25 degrees from the side merits a 30 
percent disability rating.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5021.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

The relevant medical evidence of record includes a January 
2007 VA examination report which shows that mild loss of 
subacromial space and mild degenerative changes of the left 
shoulder joint were noted on x-ray film.  On physical 
examination, the veteran's left shoulder range of motion was 
limited to 150 degrees of flexion free of pain, and 160 
degrees of abduction pain free.  In order to warrant a 20 
percent rating under Diagnostic Code 5201, range of motion of 
the arm must be limited to no higher than the shoulder, which 
is at 90 degrees.  Thus, the medical evidence shows that the 
veteran can clearly raise his arm higher than shoulder level 
on both flexion and abduction.  Nevertheless, as noted above, 
a compensable 10 percent rating will be assigned when 
arthritis is confirmed by x-ray images, even in the absence 
of a compensable rating under limitation of motion of the 
affected joint.  Therefore, the Board finds the currently 
assigned 10 percent disability rating appropriately captures 
the extent and severity of the veteran's service connected 
left shoulder disability.  As such, a rating in excess of 10 
percent is not warranted.

The veteran has complained of some left shoulder pain.  
However, even considering the effects of pain on use and 
during flare-ups, and the other factors addressed in DeLuca 
v. Brown, supra, there is no objective evidence of more than 
characteristic pain on motion of the left shoulder.  See 38 
C.F.R. §§ 4.40, 4.45.  The January 2007 examination recorded 
complaints of flare-ups of left shoulder pain, occurring 12 
days out of the month and lasting for 10 to 30 minutes.  The 
examiner opined that the veteran's flare-ups of pain did not 
significantly limit the his functional ability.  The examiner 
further noted that the range of motion of the left shoulder 
was not  additionally limited by repetitive use, and did not 
exhibit weakened movement, excess movement, fatigability or 
incoordination.  Accordingly, there is no indication that 
pain, fatigability, or incoordination, due to disability of 
the left shoulder, caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Low Back Disability

The veteran contends that he is entitled to service 
connection for a low back disability.  He claims that he 
injured his back during service in 1994, while lifting heavy 
objects.  

The service medical records show that the veteran was treated 
with physical therapy in December 1998 and January 1999, for 
mechanical low back pain.  The service medical records are 
otherwise negative for any findings attributable to a low 
back disability.  

In March 2003, the veteran underwent a VA examination.  He 
reported that since the 1994 incident, he experienced back 
pain, mostly on the left side, and particularly during 
activities such as lifting, extended sitting or standing.  On 
physical examination, the veteran was noted to have full 
range of motion and strength, with no signs of neurological 
deficits or radiculopathy.  There was evidence of some mild 
tenderness upon palpitation of the left paraspinus muscle in 
the L2 to L5 area.  Following an evaluation of the veteran, 
the examiner diagnosed mild mechanical low back pain without 
evidence of degenerative joint or disk disease and no 
evidence of radiculopathy.

After service, an August 2004 medical report recorded 
complaints of back tightness that improved with walking, and 
worsened with prolonged standing or sitting.  The pain was 
described as radiating to the legs, particularly to the left 
leg. 

At the September 2005 personal hearing, the veteran testified 
that post-service he had seen a doctor for low back pain and 
was advised to take over-the-counter medication to treat the 
pain.  

The veteran underwent a VA spine examination in January 2007.  
He complained of low back pain radiating to the lower 
extremities.  The examiner found no evidence of a permanent 
residual or chronic disability as a result of a 1994 injury 
to the back, as reported by the veteran.  While on physical 
examination there was limitation of motion, x-rays of the 
lumbar spine revealed no abnormalities.  The examiner 
concluded that the veteran's subjective complaints of pain 
and limited range of motion could not be explained.  The 
examiner noted that there were no residuals from a chronic 
disability from military service, or a disability after 
service.  The examiner indicated that a nexus opinion 
addressing the etiology of the veteran's complaints 
pertaining to the lower back could not be provided as a 
diagnosis could not be found.  The examiner opined that 
complaints of low back pain were unsubstantiated by the 
examination because he could not identify an abnormality.  
Therefore, the examiner could not establish a diagnosis for a 
low back disability.  As noted above, service connection 
cannot be established without evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no medical evidence of a current low 
back disability, service connection for a low back disability 
must be denied.

The Board concludes that service connection for low back pain 
is not warranted.  The Board places the greatest probative 
weight on the January 2007 evaluation of the VA examiner who 
reviewed the entire medical history and was unable to 
diagnose any specific low back disability.  The incidents of 
low back treatment in service were isolated and appear to 
have resolved with medication and physical therapy.  No 
medical treatment was provided for the lower back from 1999 
to 2004, when the veteran complained of back tightness and 
pain.  There is no medical evidence of a chronic disease or 
continuity of symptoms in service after January 1999.  There 
is also no medical evidence of a relationship between the 
veteran's current symptoms and any incident of service.

The weight of the credible evidence demonstrates that the 
veteran's current low back pain is not related to his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b).

Allergic Rhinitis

The veteran contends that he is entitled to service 
connection for allergic rhinitis because he began having 
allergies in service, and has had recurring episodes since 
discharge from active duty.

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to 
be considered as noted, and history recorded at an 
examination does not constitute a notation of such condition.  
38 C.F.R. § 3.304(b)

Service medical records show that the veteran had asthma as a 
child with no occurrences since the age of 12, and his asthma 
was considered at the time of entry into service to have no 
current complaints or symptoms.  Thus, the veteran is 
considered to have been in sound condition upon entry.  

The service medical records reflect treatment for upper 
respiratory infections, sinusitis, lung wheezing, pneumonia 
and chronic coughing.  In June 2002, he was diagnosed with 
coughing secondary to allergic rhinitis. 

A VA sinus examination report dated in April 2003, was 
negative for any findings indicative of allergic rhinitis.  A 
CAT scan of the nose and sinuses revealed no abnormalities.  
The examiner diagnosed possible allergic rhinitis by history.  

An August 2004 medical report shows that the veteran 
presented with complaints of frontal headaches for six days 
with sneezing and stuffy nose.  He was diagnosed with 
seasonal allergic rhinitis and was prescribed medication.  
The records also show a diagnosis of sinusitis in February 
2006, and treatment for an upper respiratory infection in May 
2006.  

At the September 2005 hearing, the veteran testified that he 
treated his allergies with medications.  

On VA examination in January 2007, the examiner noted that 
the veteran had not seen an allergist, although he was under 
treatment with medication from his local primary care 
provider.  On examination, the nose and vestibule were 
normal.  However, there was some paleness of the internal 
mucosa, indicative of seasonal allergic rhinitis.  He was 
diagnosed with seasonal allergic rhinitis, with otherwise no 
evidence of acute or chronic nose or sinus disease.  

In an addendum report, the examiner confirmed that the 
veteran continued to experience seasonal allergic rhinitis.  
The examiner indicated that seasonal allergic rhinitis was 
widespread and was usually associated with the area in which 
the afflicted person was located.  He concluded that it was 
impossible to determine what allergens the veteran was 
exposed to during active duty.  Thus the examiner opined that 
there would be no specific etiological connection between 
service and the veteran's ongoing seasonal allergic rhinitis.  
Significantly, no medical opinion or other competent medical 
evidence to the contrary has been submitted. 

To summarize, the evidence of record indicates that the 
veteran has no acute or chronic nose or sinus disease, other 
than seasonal allergic rhinitis. As the VA examiner concluded 
in January 2007 that this condition was unrelated to the 
veteran's period of military service, service connection is 
not in order. The evidence is not so evenly balanced that 
there is doubt as to any material issue.38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left shoulder 
is denied.

Service connection for a low back disability is denied.




Service connection for allergic rhinitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


